DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter at issue is the limitation “subtracting the difference from the first consideration to find a first result; and determining that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paradies et al. (US 2014/0172810) in view of Allen et al. (US 2018/0101598) .
Claim 1
Paradies teaches a method of using a natural language processor (text engine 116c; [0028] In an embodiment, text engine 116c provides text indexing and search capabilities. Example text indexing and search capabilities include search for words and phrases, fuzzy search (which tolerates typing errors), and linguistic search (which finds variations of words based on linguistic rules). In addition, text engine 116c ranks search results and supports searching across multiple tables and views.) to find nodes in a span, the method comprising: 
providing a parse tree (data graph 200A of Fig. 2A) including a trigger node (for example, node F of Fig. 2A), a first target node (for example, node C of Fig. 2A) connected to the trigger node by a first edge (“c” of Fig. 2A), and a second target node (for example, node D of Fig. 2A) connected to the first target node by a second edge (“c” of Fig. 2A), 
wherein trigger node includes a first attribute and a second attribute, and wherein the first target node includes a third attribute and a fourth attribute (See Fig. 2B, Fig. 2C; [0035] In where vertices and edges have attributes.  An attribute may be defined as a name-value pair.  In one embodiment, a vertex attribute may include a unique identifier, and another attribute may represent a semantic type of a connection, to name a few examples [0040], Attributes on edges and vertices may be stored as additional columns in the tables. Also each edge and vertex in the tables may map to a single database record. Example tables include an edge table that stores edges, as shown in FIG. B and a vertex table that stores vertices as shown in FIG. C. [0041], Attributes of the edges (a-c) in data graph 200A may be stored as additional columns of table 200B (not shown)); 
recording the first, second, third, and fourth attributes in a first tree table (for example, first row of Fig. 2B; [0041], Attributes of the edges (a-c) in data graph 200A may be stored as additional columns of table 200B (not shown)); 
creating a first consideration table from the first tree table, the first consideration table including the first, second, third, and fourth attributes (Examiner notes the creation of the table is interpreted as the complete table as show in Fig. 2B after the attributes are recorded into a table in the previous step. Given the limitations as claimed, the first consideration table could also be interpreted as a copy of the first tree table, since no distinction between the two tables are claimed.); and 
evaluating the first target node to determine whether the first target node belongs in a first span that includes the trigger node using the first consideration table ([0049] Algorithm 300 begins at line 9 in FIG. 3, where the data graph is traversed according to each path step description P.sub.i.  First, the edge predicate P.sub.i.pred is extracted from the path step description P.sub.i.  The edge predicate P.sub.i.pred is evaluated against the edge table, and a set of valid edges E.sub.v from the edge table.  The set of valid edges is a reduced set of edges that represents valid records in the database.  Example valid records are represented by their position in the column.  In an embodiment, the set of valid edges may be represented as an additional data structure, such as a bit vector data structure that facilitates efficient data retrieval. [0079] During the scan operation described above, the GTO scans each sub graph independently of other sub graphs.  In an embodiment, the GTO scans the sub graphs according to the scan range indicated by the edge type.  Because each sub graph is scanned independently, the sub graphs may be scanned in parallel using multi-core processors in database management system 102.); 
Paradies does not explicitly detail training a model of a natural language processing system using the span which includes found nodes.
Allen teaches in [0178] In still other illustrative embodiments, the operations may include removing, by the data processing system, one or more sub -tree data structures of the parse tree data structure that correspond to the one or more instances of actual hypothetical spans, to thereby generate a hypothetical pruned parse tree data structure, wherein the operation is performed based on the hypothetical pruned parse tree data structure. Other illustrative embodiments may include operations that include training, by the data processing system, a model of a natural language processing system based on the identification of the one or more instances of actual hypothetical spans in the natural language content, and performing, by the natural language processing system, natural language processing of natural language content based on the trained model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate natural language training as taught by Allen with the data 
Claim 3
Paradies in view of Allen further suggests the method of claim 1, wherein the evaluating the first target node comprises: providing a first table of acceptable rows of attribute combinations and a second table of rejectable rows of attribute combinations (Examiner notes this is essentially performing the step of determining which attributes/nodes are desired, and which are not, such as an example disclosed by Allen in [0023], The illustrative embodiments utilize two sets of dictionary data structures that include one set of dictionary data structures directed to identifying terms and phrases corresponding to hypothetical portions of content which a medical treatment recommendation cognitive system may ignore when performing medical treatment recommendation analysis, and a second set of dictionary data structures directed to distinguishing terms and phrases associated with factual portions of content which should be used as a basis for performing such medical treatment recommendation analysis.); 
finding a first intersection of the first consideration table and the first table; finding a second intersection of the first consideration table and the second table (Examiner notes this is essentially performing the step of determining which attributes/nodes are found in the parse tree Allen teaches in [0023] In addition, parse trees are utilized that include an enhanced representation of textual content against which the dictionaries are applied. A span of an annotation (e.g., hypothetical or factual annotation) is determined by looking at the sub-tree rooted by a matching dictionary entry.); 
 Both sets of triggers are searched for in the parse tree data structure and corresponding spans of text are then identified based on the parse tree and the matching nodes. The spans are identified as the sub-trees of the nodes matching the particular trigger. Thus, a hypothetical span is the sub-tree portion of the parse tree data structure corresponding to a node matching an ignore trigger. A factual span is the sub-tree portion of the parse tree data structure corresponding to a node matching a confirm trigger. It can be the case that a factual span may be found within a hypothetical span in which case the factual span are removed from the hypothetical span and are considered to be associated with a confirm trigger and thus, directed to a factual portion of text. The operations performed by the hypothetical span analyzer 124 will be described in greater detail hereafter. ).
Claim 4
Paradies in view of Allen further teaches the method of claim 1, wherein the second target node includes a fifth attribute and a sixth attribute, and the method further comprises: recording the first, second, third, fourth, fifth, and sixth attributes in a second tree table (For target node belongs in the first span that includes the trigger node ([0049] of Paradies, Algorithm 300 begins at line 9 in FIG. 3, where the data graph is traversed according to each path step description P.sub.i.  First, the edge predicate P.sub.i.pred is extracted from the path step description P.sub.i.  The edge predicate P.sub.i.pred is evaluated against the edge table, and generates a set of valid edges E.sub.v from the edge table.  The set of valid edges is a reduced set of edges that represents valid records in the database.  Example valid records are represented by their position in the column.  In an embodiment, the set of valid edges may be represented as an additional data structure, such as a bit vector data structure that facilitates efficient data retrieval. [0079] of Paradies, During the scan operation described above, the GTO scans each sub graph independently of other sub graphs.  In an embodiment, the GTO scans the sub graphs according to the scan range indicated by the edge type.  Because each sub graph is scanned independently, the sub graphs may be scanned in parallel using multi-core processors in database management system 102.).

Claim 5
target node by a third edge and the third target node having a seventh attribute and an eighth attribute, the method further comprising: recording the first, second, third, fourth, seventh, and eighth attributes in a third tree table; and evaluating the third target node to determine whether the third target node belongs in the first span that includes the trigger node ([0079] of Paradies, During the scan operation described above, the GTO scans each sub graph independently of other sub graphs.  In an embodiment, the GTO scans the sub graphs according to the scan range indicated by the edge type.  Because each sub graph is scanned independently, the sub graphs may be scanned in parallel using multi-core processors in database management system 102; [0093] of Allen, Both sets of triggers are searched for in the parse tree data structure and corresponding spans of text are then identified based on the parse tree and the matching nodes. The spans are identified as the sub-trees of the nodes matching the particular trigger. Examine further notes the table can also be interpreted as the various data structures as taught by Allen.).  
Claim 6
Paradies in view of Allen further teaches the method of claim 5, wherein: the first, second, third, fourth, fifth, and sixth attributes are in a second row of the second consideration table; and the first, second, third, fourth, seventh, and eighth attributes are in a third row of the second consideration table (Examiner notes the creation of the table is interpreted as the complete table as show in Fig. 2B of Paradies, after the attributes are recorded into a table in the previous step. Given the limitations as claimed, the second consideration table could also be interpreted as a copy of the second tree table, since no distinction between the two tables are claimed. [0004] of Paradies, Data graphs represent data from multiple of domains in an 
Claim 7
Paradies in view of Allen further suggests the method of claim 5, wherein: the parse tree further includes a fourth target node that is connected to the second target node by a fourth edge; and the evaluation of the fourth target node does not occur in response to a determination that the second target node does not belong in the first span ([0108] of Allen, It should be appreciated that while both hypothetical and factual dictionary data structures 127-128 are shown in the depicted embodiment, the illustrative embodiments do not require both types of data structures to be present in order to perform their operations. To the contrary, in some illustrative embodiments, only a hypothetical dictionary data structure 127 may be utilized such that any portions of the parse tree that do not match an ignore trigger, or are part of a sub-tree associated with a node matching an ignore trigger, set forth in the hypothetical dictionary data structure 127, is considered to be associated with a factual portion of content. Thus, in this embodiment, only a search for ignore triggers is performed with anything else in the parse tree being considered factual.).
Claims 8, 10-14
These claims recite substantially the same limitations as those provided in claims 1, 3-7 above respectively, and therefore they are rejected for the same reasons.
Claims 15, 17-19
	These claims recite substantially the same limitations as those provided in claims 1, 3-5 above respectively, and therefore they are rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those recited in claims 6 and 7 combined, and therefore it is rejected for the same reasons.
Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paradies et al. (US 2014/0172810) in view of Allen et al. (US 2018/0101598) and Gorman et al. (US 2009/0276396).
Claim 2
Paradies in view of Allen teaches the method of claim 1, except wherein the first consideration table comprises a first row having the first attribute, the third attribute, the second attribute, and the fourth attribute in that order.
Gorman teaches in [0069] For each such concept tree there is a root record that can stand in for its entire tree concept, whose unique ID# identifies and names the unique mental concept that that tree of records represents. Thereby, a complex concept can be represented in the database by this tree structure, or by a single row, or by an ID#. Examiner further notes the order 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate natural language communication as taught by Gorman with the data processing engines of Paradies in view of Allen, because doing so would have allowed a particular set of linked records to collectively form a proprietary tree structure able to model a particular human thought in all its detail. ([0068] of Gorman).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654